DETAILED ACTION

	Acknowledgment is made of the preliminary amendment filed on 6/19/2020.  Claims 1, 2, 5-11, and 13-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 14, 15 are objected to because of the following informalities:  
In claim 6, lines 4 and 5, substitute “and/or” with –or--;
In claim 14, line 3, substitute “and/or” with –or--;
In claim 15, line 3, substitute “and/or” with –or--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in claims 5 and 13 renders the claims indefinite considering that the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Appropriate correction or clarification is required.

Allowable Subject Matter
Claims 1-23 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a personal identification device for physical access control systems, comprising:
-a body in which is provided a housing of shapes and dimensions suitable for receiving at least one identification badge, a window being provided in the body such that visual information carried by a badge placed in the housing remains at least partially visible through the window,
-at least one reader capable of reading data from an identification badge, said data including at least personal identification data,
-a processing unit,
-a data storage member,
-at least one wireless communication module, and
-an internal battery arranged to supply power to the components of the device, the processing unit being arranged for:
-acquiring data from at least one identification badge by means of the reader,
-storing the acquired data in the data storage member, so that said data remain stored independently of the subsequent accessibility of said identification badge by the reader, then
-if the acquired data are encrypted, decrypting the data, then
-transmitting at least a portion of the acquired data to a reader external to the device, via the wireless communication module and on request from said reader external to the device;
Regarding claim 10, a method for aggregating personal identifiers on a device for physical access control systems on a device for physical access control systems and implemented by computer means, said device comprising a body in which is provided a housing of shapes and dimensions suitable for receiving at least one identification badge, a window being provided in the body such that visual information carried by a badge placed in the housing remains at least partially visible through the window, said method comprising:
-acquiring data from at least one identification badge by means of a reader, said data including
at least personal identification data,
-storing the acquired data in a data storage member, such that said data remain stored independently of the subsequent accessibility of said identification badge by the reader, then
-if the acquired data are encrypted, decrypting the data,
-transmitting at least a portion of the acquired data to a reader external to the device, via a wireless communication module and in response to a request received from said reader external to the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eng (2013/0068366) teaches methods and systems for protecting credit card account information.
Phillips (US 2012/0122520) teaches payment-enabled mobile telephone assembly.
Brandli et al. (US 2009/0039156) a method for authorized granting of a service and device for carrying out said method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 2, 2022
JAF
/JAMARA A FRANKLIN/              Primary Examiner, Art Unit 2876